DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The AFCP 2.0 request filed on February 11, 2022 is acknowledged. Claims 7, 11, 16-26 and 28-34 are pending. Applicant amended claim 7 and added new claims 28-34. 
Priority
As indicated in the previous Office action, claim 19 is not afforded priority to 13/945,900, 13/854,718 or 61/618,195. 
Terminal Disclaimer
The terminal disclaimer filed on February 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,180,421 has been reviewed and is accepted. The terminal disclaimer has been recorded. Consequently, the double patenting rejections set forth in the previous Office action have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dustin Luettgen on February 22, 2022.
The application has been amended as follows: 

Claim 20 (Currently Amended) The device of claim 7,  wherein the membrane further comprises a test region, the test region disposed within the housing and configured for testing the biological sample. 

Claim 23 (Canceled)
Reasons for Allowance
Claims 7, 11, 16-22, 24-26 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Tung et al. (US 2005/0119589 A1) disclose a device for collecting a biological sample, the device comprising (see Figs. 1-6): 
a housing having a collection well 130 formed therein to receive a biological sample (see Fig. 2 and [0029]); 
a conduit 350, disposed within the housing, the conduit 350 having openings at a first end (top) and a second end (bottom) (see Fig. 4), with the opening at the first end receiving the biological sample from the well 130 and thereby drawing the biological sample from the well 130 into the conduit 350; 
a sample storage chamber (portion of chamber 360 directly underneath conduit 350), disposed within the housing, and arranged to receive the biological sample from the conduit 350 (see Figs. 3 and 4); 
the housing further configurable in a first position (position in which absorbent member 140 is not situated in the collection well 130) and a second position (see Figs. 3-5), whereby the first position provides an opening to the well 130, and the second position restricts access to the well 130 (see Fig. 3); and 
a mechanical actuator 144, configured to dispense a predetermined amount of the biological sample from the second end of the conduit 350 into the sample storage chamber when the housing is moved from the first position to the second position (see [0029] and Fig. 5).  
However, the conduit 350 disclosed by Tung et al. is not a capillary tube, as recited in independent claims 7, 28 and 31. Moreover, there is no motivation to modify conduit 350 into a capillary tube to arrive at the claimed inventions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

1) Cheng et al. (US 10,545,140 B2) disclose a test strip cartridge comprising a sliding cover 4 that can be actuated from a first position in which a sample port 2d is accessible (see Fig. 1) to a locked second position in which the sample port 2d is sealed (see Fig. 2).
2) Frey et al. (US 7,404,931 B2) disclose a device having a housing that can be actuated from a first position (see Fig. 3a) to a second position (see Fig. 3c), wherein the actuation actuates a plunger that conveys a biological fluid sample (i.e. plasma) from a sample interface 3 to a sample storage chamber 13.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796